Citation Nr: 1045596	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected central centrifugal cicatricial 
alopecia.

2.  Entitlement to service connection for deteriorating bone 
disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2007 and May 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In the April 2007 rating decision, 
the RO granted service connection for central cicatricial 
alopecia (claimed as hair loss) and assigned a 10 percent 
disability evaluation effective from February 8, 2006.  The May 
2010 rating decision denied service connection for deteriorating 
bone disease.  The Veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on September 16, 2010, by means of video 
conferencing equipment with the appellant in North Little Rock 
Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that an additional 13 issues were remanded 
for further development in September 2009.  However, as discussed 
at the September 2010 hearing, it does not appear that such 
development has been completed, and those issues have not been 
recertified to the Board for appellate review.  Therefore, no 
further consideration is necessary at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Reasons for Remand:  To afford the Veteran a VA examination and 
to issue a statement of the case.


The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded VA examinations in 
February 2007 and June 2009 in connection with her claim for 
central centrifugal cicatricial alopecia.  However, the Veteran 
testified at her September 2010 hearing that the amount of hair 
loss demonstrated during the most recent VA examination was less 
than usual.  She believed that more than 40 percent of her scalp 
was affected by the alopecia, and thus, a higher rating shoulder 
be granted.  She also indicated that the degree of hair loss is 
affected by what is happening in her life, such as stress.  
Moreover, the Veteran stated that her hair loss disorder had 
worsened since she was last examined in June 2009. 

When a veteran alleges that a service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  See VAOPGCPREC 11-95, para. 11 (Apr. 7, 
1995) (where a claimant affirmatively asserts to the Board that a 
further increase in disability has occurred subsequent to the 
prior examination and decision, an additional examination may be 
required).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board further notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  38 C.F.R. § 3.159(c)(4); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, 
the June 2009 VA examiner did not state the percentage of the 
Veteran's scalp affected by her service-connected disability.  
Such a finding is necessary for the Board to adequately and 
accurately adjudicate her claim.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7830 (2010).  Therefore, the Board finds that a 
more recent examination is necessary to determine the current 
severity and manifestations of the Veteran's service-connected 
central centrifugal cicatricial alopecia.

In addition, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the most recent treatment records associated with the 
claims file are dated in November 2009.  However, the Veteran 
testified at the September 2010 hearing that she has received 
treatment for her hair loss since that time at the VA Medical 
Center (VAMC) in Little Rock.  Such records may be relevant and 
probative.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment records 
pertaining to the Veteran's central centrifugal cicatricial 
alopecia.

Lastly, the Board notes that a May 2010 rating decision denied 
the Veteran's claim for service connection for deteriorating bone 
disease.  The Veteran submitted a statement later that month in 
which she disagreed with the decision.  To date, however, the RO 
has not issued a statement of the case (SOC) in response to the 
Veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should return the claims file to 
the Board only if the Veteran perfects her appeal in a timely 
manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the following 
development and consideration:


1.  The RO/AMC should request that the 
Veteran provide the names and addresses of 
any and all health care providers who have 
provided treatment for her claimed 
disorders. After acquiring this information 
and obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file. 

The RO/AMC should specifically obtain and 
associate with the claims file all VA 
treatment records dated since November 
2009, including medical records from the 
VAMC in Little Rock, Arkansas.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  

2.  The RO/AMC should issue a statement of 
the case addressing the issue of 
entitlement to service connection for 
deteriorating bone disease.  The statement 
of the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the Veteran 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the Veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless she perfects 
her appeal.

3.  After obtaining all identified and 
available treatment records, the Veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of her service-connected central 
centrifugal cicatricial alopecia.  To the 
extent possible, VA should attempt to 
schedule the examination during an active 
stage of the disorder, as the Veteran has 
indicated that the severity fluctuates. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
hair loss disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should state the 
percentage of the Veteran's scalp that is 
affected.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


